IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 127 EM 2018
                                         :
                   Respondent            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
GEARY T. MYERS,                          :
                                         :
                   Petitioner            :


                                   ORDER



PER CURIAM

    AND NOW, this 2nd day of January, 2019, the Petition for Review is DENIED.